COVINGTON, Judge.
Rickey Nelson Welch challenges his judgment and sentence for possession of *1248cocaine. We find merit only in his contention that the trial court erred in failing to file a corrected scoresheet consistent with its order granting his Florida Rule of Criminal Procedure 3.800(b) motion to correct sentencing errors.
On April 6, 2001, Welch was sentenced in accord with his plea agreement to forty months’ imprisonment. On December 10, 2001, the trial court entered an order granting Welch’s rule 3.800(b) motion. The order directed, among other things, that Welch’s “scoresheet ... be modified to reflect a reduction by fourteen (14) points which were included in error.” (Emphasis omitted.) The record this court has been furnished reflects no such scoresheet modification. We therefore remand this cause for correction of Welch’s scoresheet in accord with the aforementioned order and the purpose of rule 3.800(b). Welch’s judgment and sentence are affirmed in all other respects.
Affirmed, but remanded for scoresheet correction.
FULMER and SILBERMAN, JJ„ concur.